Citation Nr: 1108537	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

At the hearing in May 2009, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In September 2009, the Board remanded the claim to obtain the medical records.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VH A).  The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted. 


FINDING OF FACT

Hepatitis C was not affirmatively shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

Hepatitis C was not due to disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  




The RO provided pre-adjudication VCAA notice by letter, dated in October 2007.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

In November 2010, the Board obtained a VHA expert medical opinion.  The VHA opinion is based on a full consideration of the Veteran's documented medical history and assertions and the opinion is supported by a clearly stated rationale.  For these reasons, the VHA opinion is adequate.

The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no additional argument or evidence has been submitted. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The major risk factors for hepatitis C include intravenous (IV) drug use, high risk sexual practices, intranasal use of cocaine, or accidental exposure during the course of one's duties.  Veterans Benefit Administration (VBA), Fast letter 98-110 (November 18, 1998) (listing the risk factors for hepatitis C).  

Also hepatitis C is spread primarily by contact with blood and blood products with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood, including IV drug abuse or occupational exposure in the health care setting through accidental needle sticks.  For example, a Veteran may have been exposed to hepatitis during the course of one's duties in a health care setting through accidental needle sticks.  VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The Veteran served on active duty from June 1971 to June 1973.  He now seeks service connection for hepatitis C.  

The service treatment records contain no evidence of a liver abnormality or of hepatitis C. 

In service, the Veteran received 360 hours of mortuary science from March to May 1973 and he testified he was exposed to blood and other body fluids as part of his training.  He believes he may have been stuck by a needle at least once but possibly more. 




The Veteran also testified that he was first diagnosed with hepatitis C in the 1980s and that he had no other risk factors for hepatitis C.  His first indication something was wrong occurred when he was notified to reduce his drinking from which he inferred that he had an abnormal liver, but he was not a drinker.  

In March 1985, the Veteran was treated for venereal disease.  In December 1987, while in the Reserve, an ELISA test with western blot was negative.  In March 1988, the Veteran tested positive for venereal disease.

Liver function levels were elevated, beginning in December 1992. 

In May 2007, the Veteran stated that in the military he smoked opium.  He denied intravenous drug use.  He indicated that he had hepatitis since the 1970s or 1980s. 

In July 2007, the Veteran was diagnosed with hepatitis C.  

In November 2010, the Board obtained an expert opinion from the Veterans Health Administration (VHA).  The Board had asked the VHA expert, a specialist in infectious diseases, considering accepted medical principles and the medical literature and a review of the Veteran's file, to express an opinion on the following question: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the current hepatitis C was related to the Veteran's exposure to blood and body fluids as a trainee in mortuary science in service?

In formulating the opinion, the VHA expert was asked to comment on the clinical significance that the ELISA test with western blot in 1987 was negative and whether the ELISA screen would detect hepatitis C. 


In November 2010, the VA expert, a board certified infectious disease specialist since 1986 and a physician in the infectious diseases section at a VA Medical Center, after reviewing the Veteran's medical records and a literature search, expressed the opinion that it was less likely than not that the Veteran's current hepatitis C infection was related to service including exposure to blood and body fluids as mortuary science trainee in 1973.  The VHA expert explained that the negative result of the ELISA test in 1987, the first-generation screening test for detection of hepatitis C, had a sensitivity rate of 54 to 84 percent, citing three medical references.  And that the negative western blot, also a first generation test, made the sensitivity even greater.  The VHA expert therefore concluded that the likelihood that the Veteran acquired hepatitis C before December 1987 was low.

The VHA expert also found that the Veteran had tested positive for venereal disease in 1988 and that unprotected sexual practice was a risk factor for hepatitis C.

Analysis

The Veteran seeks service connection for hepatitis C.  In a statement in May 2005, the Veteran stated that he did not know how he contracted the condition. 

On the basis of the service treatment records alone, hepatitis C was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a).

Also, as there is no competent evidence during service or since service that hepatitis C, was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 






On the question of whether service connection may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), hepatitis C, was first documented in 2007, more than 30 years after service, but the Veteran stated that he had been diagnosed with hepatitis C much earlier as in the 1970s or in the 1980s. 

As hepatitis C is a viral disease that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service.

Although not raised by the Veteran, while the record shows that the Veteran received inoculations in service, VA does not consider inoculations by airgun as a major risk factor for hepatitis C.  Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004). And there is no competent evidence of record that injection by airgun is a major risk factor for hepatitis C.

While there is a history of illegal drug use, which may have coincided with the Veteran's period of service, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs in service.  38 U.S.C.A. §§ 105(a); 38 C.F.R. § 3.301(a).

The Veteran testified that while training as a mortuary specialist, he was stuck one or more times by needles and exposed to blood and other bodily fluids.  He is competent to describe exposure to blood and bodily fluids, which is also consistent with his duties as a mortuary trainee.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).  The Veteran is not competent, however, to state that hepatitis C was present in service.  Layno at  470-71 (The Veteran is competent to describe symptoms of an injury, but not that he had or was diagnosed with a particular injury or illness).


Although the Veteran was exposed to blood and bodily fluids as a mortuary trainee in service, hepatitis C is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, and competent medical evidence is needed to support the claim.   Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 







As the presence or diagnosis of hepatitis C cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis C is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis C.

Where, as here, there is a question of the presence or a diagnosis of hepatitis C, not capable of lay observation by case law, and hepatitis C is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of hepatitis C in service or before 2007, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis, there is no medical diagnosis of hepatitis C before 2007.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed hepatitis C before 2007 or evidence that a health-care provider attributed the current hepatitis C to service, including the Veteran's training in mortuary science.

To the extent the Veteran has expressed the opinion that hepatitis C is related to exposure to blood and bodily fluids through an accidental needle stick in service the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

Here the question of the relationship between hepatitis C and the several risk factors for hepatitis C is not a simple medical condition that the Veteran as a lay person is competent to assert based on a reasonable inference without a showing of specialized education, training, or experience to offer such an opinion. 

For this reason, the Veteran's expressed opinion is not competent evidence, and the Veteran's opinion is excluded, that is, not admissible as evidence, and the opinion is not to be considered as competent evidence favorable to claim.  

The competent evidence of record on the question of causation consists of the opinion of the VHA expert, a board certified infectious disease specialist, who stated that the hepatitis C was less likely than not related to service including exposure to blood and body fluids as mortuary science trainee in 1973, which opposes the claim.  The VHA expert is competent by virtue of his education, training, or experience to offer an opinion on causation.  The VHA expert explained that Veteran must have contracted hepatitis C after December 1987 because the ELISA test with western blot was negative, which had a sensitivity rate of 54 to 84 percent, which was even higher with the negative western blot.  The VHA expert also noted the Veteran had exposure through risk factors occurring after the ELISA test.

From this, the Board concludes that the VHA expert applied valid medical analysis to the significant facts of the case to reach the conclusion reached in the report.  This evidence opposes, rather than supports, the claim.

As there is no medical evidence favorable to claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b). 

ORDER

Service connection for hepatitis C is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


